 



Exhibit-10.8
ttm technologies, inc.
2006 incentive compensation plan
Restricted Stock Unit Award Grant Notice
TTM Technologies, Inc. (the “Company”), pursuant to its 2006 Incentive
Compensation Plan (the “Plan”), hereby grants to Participant a right to receive
the number of shares of the Company’s Common Stock set forth below. This
Restricted Stock Unit award is subject to all of the terms and conditions as set
forth herein and in the Restricted Stock Unit Award Agreement and the Plan, all
of which are attached hereto and incorporated herein in their entirety.

         
Participant:
       
 
       
Date of Grant:
       
 
       
Vesting Commencement Date:
       
 
       
Number of Restricted Stock Units:
       
 
       

`Expiration Date: Subject to termination as provided in Section 3(c) of the
Restricted Stock Unit Award Agreement

     
Vesting Schedule:
  One-third of the Restricted Stock Units subject to this award vest on each of
the first three anniversaries of the Vesting Commencement Date. In addition, the
Restricted Stock Units are subject to vesting acceleration pursuant to
Section 3(b) of the Restricted Stock Unit Award Agreement. All vesting is
subject to Participant’s Continuous Service.
 
   
Delivery Schedule:
  Within 30 days of the applicable vesting date per the Vesting Schedule above.

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Restricted Stock Unit Award
Grant Notice, Restricted Stock Unit Award Agreement and the Plan. Participant
further acknowledges that as of the Date of Grant, this Restricted Stock Unit
Award Grant Notice, the Restricted Stock Unit Award Agreement and the Plan set
forth the entire understanding between Participant and the Company regarding the
acquisition of Common Stock in the Company and supersede all prior oral and
written agreements on that subject with the exception of (i) options previously
granted and delivered to Participant under the Plan, and (ii) the following
agreements only:

     
     Other Agreements:
   
 
   
 
   
 
   

                  TTM TECHNOLOGIES, Inc.       Participant:
By:
               
 
                Signature
      Signature

Title:
          Date:    
 
               
Date:
               
 
               

Attachments: Restricted Stock Unit Award Agreement and 2006 Incentive
Compensation Plan.

 



--------------------------------------------------------------------------------



 



Attachment I
ttm technologies, inc.
2006 incentive plan
restricted stock unit award agreement
     TTM Technologies, Inc. (the “Company”) wishes to grant to the person (the
“Participant”) named in the Notice of Grant of Restricted Stock Unit Award (the
“Notice of Grant”) a Restricted Stock Unit award (the “Award”) pursuant to the
provisions of the Company’s 2006 Incentive Compensation Plan (the “Plan”). The
Award will entitle Participant to shares of Common Stock from the Company, if
Participant meets the vesting requirements described herein. Therefore, pursuant
to the terms of the attached Notice of Grant and this Restricted Stock Unit
Award Agreement (the “Agreement”), the Company grants Participant the number of
Restricted Stock Units listed in the Notice of Grant.
     The details of the Award are as follows:
     1. Grant Pursuant to Plan. This Award is granted pursuant to the Plan,
which is incorporated herein for all purposes. The Participant hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by all of the
terms and conditions of this Agreement and of the Plan. All capitalized terms in
this Agreement shall have the meaning assigned to them in this Agreement, or, if
such term is not defined in this Agreement, such term shall have the meaning
assigned to it under the Plan.
     2. Restricted Stock Unit Award. The Company hereby grants to the
Participant the Restricted Stock Units listed in the Notice of Grant as of the
grant date specified in the Notice of Grant (the “Grant Date”). Such number of
Restricted Stock Units may be adjusted from time to time pursuant to Section
10(c) of the Plan.
     3. Vesting and Forfeiture of Restricted Stock Units.
          (a) Vesting. The Participant shall become vested in the Restricted
Stock Units in accordance with the vesting schedule in the Notice of Grant,
except as otherwise accelerated pursuant to Section 3(b).
          (b) Acceleration of Vesting.
               (i) Upon the consummation of a Change in Control, an additional
number of Restricted Stock Units shall vest equal to the number of Restricted
Stock Units that would otherwise vest during the one-year period beginning on
the date of the consummation of the Change in Control. Subject to the other
terms of this Restricted Stock Unit, after such vesting acceleration, the
remaining unvested Restricted Stock Units (to the extent such unvested
Restricted Stock Units are assumed or continued by the successor corporation
after the close of the Change in Control) shall then continue to vest in
accordance with its original vesting schedule, so that the result of the vesting
acceleration is that the Restricted Stock Unit shall fully vest sooner than it
otherwise would have and without any change in the number of shares that vested
for any installment.
               (ii) Upon the termination of your Continuous Service by the
Company without Cause or by reason of your death or Disability, an additional
number of Restricted Stock Units shall vest equal to the product of (x) number
of unvested Restricted Stock Units that would vest during the 12 month period
commencing on the Grant Date or, if later, the last anniversary of the Grant
Date and (y) the fraction of (i) the number of whole months from the Grant Date,
or, if later, the last anniversary of the Grant Date and (ii) twelve (12),
rounded down to the nearest whole Share.

 



--------------------------------------------------------------------------------



 



               (iii) If your Continuous Service is terminated without Cause by
the Company within twelve (12) months after the close of a Change in Control,
then your unvested Restricted Stock Units (to the extent such unvested
Restricted Stock Units are assumed or continued by the successor corporation
after the close of Change in Control) shall become fully vested as of the date
of such termination of your Continuous Service.
          (c) Forfeiture. The Participant shall forfeit any unvested Restricted
Stock Units, if any, in the event that the Participant’s Continuous Service is
terminated for any reason, except (i) as otherwise provided in this Agreement or
the Plan or (ii) as otherwise determined by the Plan Administrator in its sole
discretion, which determination need not be uniform as to all Participants.
     4. Settlement of Restricted Stock Unit Award.
          (a) Settlement of Units for Stock. The Company shall deliver to the
Participant one share of Common Stock for each vested Restricted Stock Unit
subject of this Award on the appropriate Delivery Date (as defined in
Section 4(b)). The Company shall not have any obligation to settle this Award
for cash.
          (b) Delivery of Common Stock. Shares of Common Stock shall be
delivered on the delivery date(s) (each a “Delivery Date”) specified in the
Notice of Grant. Once a share of Common Stock is delivered with respect to a
vested Restricted Stock Unit, such vested Restricted Stock Unit shall terminate
and the Company shall have no further obligation to deliver shares of Common
Stock or any other property for such vested Restricted Stock Unit.
          (c) Deferral of Delivery. Notwithstanding the foregoing, the
Participant may elect, in writing received by the Plan Administrator at least
twelve (12) months prior to a Delivery Date, to defer that date until any later
date (which such date is at least five years after the original Delivery Date).
     5. No Rights as Shareholder until Delivery. The Participant shall not have
any rights, benefits or entitlements with respect to any Common Stock subject to
this Agreement unless and until the Common Stock has been delivered to the
Participant. On or after delivery of the Common Stock, the Participant shall
have, with respect to the Common Stock delivered, all of the rights of an equity
interest holder of the Company, including the right to vote the Common Stock and
the right to receive all dividends, if any, as may be declared on the Common
Stock from time to time.
     6. Tax Provisions.
          (a) Tax Consequences. Participant has reviewed with Participant’s own
tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. Participant is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. Participant understands that Participant (and
not the Company) shall be responsible for any tax liability that may arise as a
result of the transactions contemplated by this Agreement.
          (b) Withholding Obligations. At the time the Award is granted, or at
any time thereafter as requested by the Company, Participant hereby authorizes
withholding from payroll and any other amounts payable to Participant, including
shares of Common Stock deliverable pursuant to this Award, and otherwise agrees
to make adequate provision for, any sums required to satisfy the minimum
federal, state, local and foreign tax withholding obligations of the Company or
a Affiliate, if any, which arise in connection with the Award.
     The Company, in its sole discretion, and in compliance with any applicable
legal conditions or restrictions, may withhold from fully vested shares of
Common Stock otherwise deliverable to Participant upon the vesting of the Award
a number of whole shares of Common Stock having a Fair Market Value,

- 2 -



--------------------------------------------------------------------------------



 



as determined by the Company as of the date the Participant recognizes income
with respect to those shares of Common Stock, not in excess of the amount of
minimum tax required to be withheld by law (or such lower amount as may be
necessary to avoid adverse financial accounting treatment). Any adverse
consequences to Participant arising in connection with such Common Stock
withholding procedure shall be the Participant’s sole responsibility.
     In addition, the Company, in its sole discretion, may establish a procedure
whereby the Participant may make an irrevocable election to direct a broker
(determined by the Company) to sell sufficient shares of Common Stock from the
Award to cover the tax withholding obligations of the Company or any Affiliate
and deliver such proceeds to the Company.
     Unless the tax withholding obligations of the Company or any Affiliate are
satisfied, the Company shall have no obligation to issue a certificate for such
shares of Common Stock.
          (c) Section 409A Amendments. The Company agrees to cooperate with
Participant to amend this Agreement to the extent either the Company or
Participant deems necessary to avoid imposition of any additional tax or income
recognition prior to actual payment to Participant under Code Section 409A and
any temporary or final Treasury Regulations and Internal Revenue Service
guidance thereunder, but only to the extent such amendment would not have an
adverse effect on the Company and would not provide Participant with any
additional rights, in each case as determined by the Company, in its sole
discretion.
     7. Consideration. With respect to the value of the shares of Common Stock
to be delivered pursuant to the Award, such shares of Common Stock are granted
in consideration for the services Participant shall provide to the Company
during the vesting period.
     8. Transferability. The Restricted Stock Units granted under this Agreement
are not transferable otherwise than by will or under the applicable laws of
descent and distribution. In addition, the Restricted Stock Units shall not be
assigned, negotiated, pledged or hypothecated in any way (whether by operation
of law or otherwise), and the Restricted Stock Units shall not be subject to
execution, attachment or similar process.
     9. General Provisions.
          (a) Employment At Will. Nothing in this Agreement or in the Plan shall
confer upon Participant any right to continue in the service of the Company or
its Affiliates for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Company (or any Affiliate
employing or retaining Participant) or of Participant, which rights are hereby
expressly reserved by each, to terminate Participant’s service at any time for
any reason, with or without cause.
          (b) Notices. Any notice required to be given under this Agreement
shall be in writing and shall be deemed effective upon personal delivery or upon
deposit in the U.S. mail, registered or certified, postage prepaid and properly
addressed to the party entitled to such notice at the address indicated below
such party’s signature line on this Agreement or at such other address as such
party may designate by ten (10) days’ advance written notice under this
paragraph to all other parties to this Agreement.
          (c) No Limit on Other Compensation Arrangements. Nothing contained in
this Agreement shall preclude the Company from adopting or continuing in effect
other or additional compensation arrangements, and those arrangements may be
either generally applicable or applicable only in specific cases.
          (d) Severability. If any provision of this Agreement is or becomes or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction or would
disqualify this Agreement or the Award under

- 3 -



--------------------------------------------------------------------------------



 



any applicable law, that provision shall be construed or deemed amended to
conform to applicable law (or if that provision cannot be so construed or deemed
amended without materially altering the purpose or intent of this Agreement and
the Award, that provision shall be stricken as to that jurisdiction and the
remainder of this Agreement and the Award shall remain in full force and
effect).
          (e) No Trust or Fund Created. Neither this Agreement nor the grant of
the Award shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company and the Participant or any
other person. The Restricted Stock Units subject to this Agreement represent
only the Company’s unfunded and unsecured promise to issue shares of Common
Stock to the Participant in the future. To the extent that the Participant or
any other person acquires a right to receive shares of Common Stock from the
Company pursuant to this Agreement, that right shall be no greater than the
right of any unsecured general creditor of the Company.
          (f) Cancellation of Award. If any Restricted Stock Units subject to
this Agreement are forfeited, then from and after such time, the Participant
(and any other person from whom such Restricted Stock Units are forfeited) shall
no longer have any rights to such Restricted Stock Units or the corresponding
shares of Common Stock. Such Restricted Stock Units shall be deemed forfeited in
accordance with the applicable provisions hereof.
          (g) Participant Undertaking. Participant hereby agrees to take
whatever additional action and execute whatever additional documents the Company
may deem necessary or advisable in order to carry out or effect one or more of
the obligations or restrictions imposed on either Participant or the shares of
Common Stock deliverable pursuant to the provisions of this Agreement.
          (h) Amendment, Modification, and Entire Agreement. No provision of
this Agreement may be modified, waived or discharged unless that waiver,
modification or discharge is agreed to in writing and signed by the Participant
and the Plan Administrator. This Agreement constitutes the entire contract
between the parties hereto with regard to the subject matter hereof. This
Agreement is made pursuant to the provisions of the Plan and shall in all
respects be construed in conformity with the terms of the Plan. In the event of
a conflict between the Plan and this Agreement, the terms of the Plan shall
govern. Participant further acknowledges that as of the Grant Date, this
Agreement and the Plan set forth the entire understanding between Participant
and the Company regarding the acquisition of Stock pursuant to this Award and
supersede all prior oral and written agreements on that subject with the
exception of awards from the Company previously granted and delivered to
Participant. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement.
          (i) Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of California without regard to the
conflict-of-laws rules thereof or of any other jurisdiction.
          (j) Interpretation. The Participant accepts this Award subject to all
the terms and provisions of this Agreement and the terms and conditions of the
Plan. The undersigned Participant hereby accepts as binding, conclusive and
final all decisions or interpretations of the Plan Administrator upon any
questions arising under this Agreement.
          (k) Successors and Assigns. The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon Participant, Participant’s assigns and the legal
representatives, heirs and legatees of Participant’s estate, whether or not any
such person shall have become a party to this Agreement and have agreed in
writing to join herein and be bound by the terms hereof. The Company may assign
its rights and obligations under this Agreement, including, but not limited to,
the forfeiture provision of Section 3(b) to any person or entity selected by the
Board.

- 4 -



--------------------------------------------------------------------------------



 



          (l) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
          (m) Headings. Headings are given to the Paragraphs and Subparagraphs
of this Agreement solely as a convenience to facilitate reference. The headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision thereof.
     10. Representations. Participant acknowledges and agrees that Participant
has reviewed the Agreement in its entirety, has had an opportunity to obtain the
advice of counsel prior to executing and accepting the Award and fully
understands all provisions of the Award.
[Remainder of page is intentionally blank]
     IN WITNESS WHEREOF, the parties have executed this Agreement on the day and
year first indicated above.

                      TTM TECHNOLOGIES, INC.    
 
               
 
  By:                          
 
               
 
  Title:                          
 
                    PARTICIPANT    
 
                    Address:        
 
               
 
               
 
               
 
               
 
               

- 5 -



--------------------------------------------------------------------------------



 



Attachment II
2006 incentive compensation plan
(SEE ATTACHED)